McDonald, J.
This case involves the constitutional right of the defendants to hold the office of county road commissioner of Baraga county, Michigan. The proceedings are by quo warranto instituted in this court by the attorney general for and in behalf of the people. No question of fact is raised by the record. On the 7th day of April, 1922, there was a vacancy in the offices of the three road commissioners of Baraga county. Assuming to act under the provisions of chapter 4 of Act No. 203 of the Public Acts of Michigan for the year 1917 (Comp. Laws Supp. 1922, § 3848 [24] et seq.), the probate judge, county clerk and prosecuting attorney appointed the defendants to fill the vacancies. They qualified and assumed the duties of the office. ' Six days later, on the 13th day of April, 1922, the board of supervisors, acting under authority of section 4354,1 Comp. Laws 1915, appointed William Burke, Christian Jenloft and Gustav Lundberg to fill the vacancies. They qualified and are ready to assume the duties of the office.
*539The question involved is whether the board of supervisors has the right to fill vacancies in the office of road commissioner of the county, or whether that right belongs to the probate judge, county clerk and prosecuting attorney. Section 4354, 1 Comp. Laws 1915, authorizes the board of supervisors to fill such vacancies. Subdivision 2 of sec. 5, chap. 4 of Act No. 203 of the Public Acts of 1917 (Comp. Laws Supp. 1922, § 3848 [28]), known as the “Michigan election law,” imposes that duty on the probate judge, county clerk and prosecuting attorney.
The plaintiff contends that chapter 4 of Act No. 203 of the Public Acts of 1917, which relates to the filling of vacancies in public offices, is unconstitutional because it is not indicated in the title of the act as required by section 21 of article 5 of the Constitution of the State of Michigan.
The title of the act is as follows:
“An act to provide for the holding of elections, to prescribe the manner of conducting and to regulate elections, to prevent fraud and deception in the conducting of elections and to guard against abuses of the elective franchise.”
It would not be possible to embrace in the title the various objects intended to be accomplished in the 25 chapters of the act in question. It is sufficient, as this court said in Loomis v. Rogers, 197 Mich. 265: “If provisions in the body of 'the act not directly mentioned in the title are germane, auxiliary or incidental to that general purpose.”
The general purpose of the act is to provide means for choosing public officers. The means provided is by popular elections. Of course, it is understood that in the interval between elections vacancies will occur in various offices. Some will.die; a few may resign. Unless these vacancies can be filled before the next election, the general purpose of the act will not be *540fully accomplished. Is it not then an essential part of the general purpose to provide means for filling such vacancies? To make the law effective this must be done. As is aptly stated by counsel for defendants in their brief:
“It suggests no violence to the understanding to assume that an act which properly includes provisions ‘to prescribe the manner of conducting and to regulate elections/ should include provisions with relation to the filling for the time being of vacancies arising in the offices to be so filled. Such provisions naturally, and as a matter of common sense, suggest themselves to the understanding as an essential part of the general object. * * * It is a necessary part-of the system of choosing officers that provision of some kind should be made for filling the offices in case the original choice in the manner provided becomes abortive by the occurring of a vacancy by death or otherwise.”
But this applies only to the filling of vacancies in elective offices. It cannot be said that the filling of vacancies in appointive offices is an essential part of the general object of this act; for officers originally selected by appointment are in no way affected by popular election laws. The filling of vacancies in appointive offices is therefore not germane to the general purpose of an act which has only to do with elective officers. Chapter 4 of the act entitled “filling of vacancies in office” is in part unconstitutional. In as far as it provides for the filling of vacancies in appointive offices, it is unconstitutional; In as far as it provides for the filling of vacancies in elective offices, it is constitutional. County road commissioners are appointive officers; they do not acquire their office through the means provided by this act for the election of other officers.
It follows, therefore, that the probate judge, county clerk, and prosecuting attorney of Baraga county, can*541not legally fill the vacancies existing in the office of road commissioner, and that the defendants are unlawfully holding such offices.
Judgment of ouster will be entered.
Wiest, C. J., and Fellows, Clark, Bird, Sharpe, Moore, and Steere, JJ., concurred.